DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The closest prior art was found to be Tomarchio; Vincenzo et al.	US 7608570 B2.  Tomarchio teaches hard surface cleaners that provide cling to surfaces.  These composition containing copolymers of acrylic and quaternary monomers (col. 11-12).  Tomarchio further teaches the use of sulfonated hydrotropes.
Although Tomarchio teaches some of the features described in the instant claims, Tomarchio fails to teach or suggest the use of copolymers having a molecular weight range now defined by instant claim 1.  Nor does the prior art provide any motivation for selecting a range of molecular weights defined in the instant claims.  Furthermore, the applicant’s process of making these compositions defined in instant claim 19 was not found in the prior art.  Tomarchio fails to anticipate or render obvious the separate steps of adding the composition containing the required constituents as defined in instant claims 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761